Case 1:18-cr-00303-TFH Document 21 Filed 01/24/19 Page 1 of 5

AO 199A (Rev. lle l) Ordcr Sctting Condilions of Relcasc i’age l of 3 Pages

UNITED STATES DISTRICT COUR

 

 

 

 

for thc ,
[)istrict of Columbia
United States of Amcrica )
V. )
JACKSON A' COSKO ) Case No. cR 1a»303-TFH
)
)

Defendam
ORDER SE'I"l`iNG CONI)I'I`IONS OF RELEASE

l'l` IS ORDERED that the defendant’s release is subject to these conditions:
(i) The defendant must not violate federal, state, or local law while on release.
(2) Thc defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4l35a.

(3) 'l`hc defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone numbcr.

(4) 'l`he defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

'l`hc defendant must appear at LLS;D|STR|CT AND BANKRupTCY COURT§ FOR THE DlSTR|CT OF

 

 

place
coLuMBlA, couRTRooM 26~A JuDGe THo¢M¢As F. HoGAN

 

on 2/27/2019 10:00 am

 

 

Da!e and Time
If blank, defendant will be notified of next appearance

(5) 'l`hc defendant must sign an Appearance Bond, il` ordercd.

o

Case 1:18-cr-00303-TFH Document 21 Filed 01/24/19 Page 2 of 5

AO 1998 .(Rcv. |2/l l) Additiona| Conditions ochlcasc l’age l of _3_Pagcs

ADDlTiONAL CONDlTlONS OF RELEASE

l'f lS l-`UR'l`HF.R ORDERED that the defendant's release is subject to the conditions marked below:

( X ) (6) 'l`hc defendant is placed in the custgdy of: 7 _ 7 77 7 j

 

 

 

'l`cl. No'.¢:r'"

who agrees to (a) supervise the dcfendant, (b) usc every el`l'ort to assure the defendant's appearance at all court proceedings. and (e) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodiaa`s custody.

(X) (7)
( )

v`./Vvv

( )
( )
( )
( )
(X)
( )
(X)
(X)
( )
( )
( )
(X)
(X)

'l`hc

(u)
(b)
(¢)
td)
(e)
(D

(g)

(h)
(i)

(i)
tk)
(1)
(m)

(n)

(0)

(p)

(q)

(r)
(s)

 

 

Signed:
Cu.rtodian Dare
defendant must:
submit to supervision by and report for supervision to the 7 7_ j __ ,
telephone number *W,_ , no later than W_ 7¢ g g 7

continue or actively seek employment
continue or start an education program.
surrender any passport to:
not obtain a passport or other international travel document.

abide by the following restrictions on personal association. residencc, or travel:

 

 

avoid all eontaet, directly or indirectly, with any person wlto ts or may be a victim or witness in the investigation or prosccution,
including:

 

get medical or psychiatric treatment;

 

 

return to custody each __W___ at o'clock afler being released at mg o'cloek for employment, schooling,
or the following purposes:

 

maintain residence at a halfway house or community corrections center as the pretrial services office or supervising officer considers

necessary.

not possess a firearm, destructive device. or other weapon.

not usc alcohol ( ) at all ( ) excessively.

not usc or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed

medical practitioncr.

submit lo testing for a prohibited substance ifrequired by the pretrial services office or supervising of`ficer. 'l`esting may be used with random

frequency and may include urine testiag, the wearing of a sweat patch, a remote alcohol testing systcm, and/or any form of prohibited

substance screening ortcsting. 'l`hc defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited

substance screening or testing.

participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or

supervising officer.

participate in one o|` the following location restriction programs and comply with its requirements as directed.

( ) (i) Curfew. You arc restricted to your residence every day ( ) from to , or ( ) as
directed by the pretrial services office or supervising officer; or

( ) (ii) ilome Detention. You are restricted to your residence at all times except for employment; cducation; religious serviccs; medical,
substance abuse, or mental health treatment; anomey visits; court appearances; eoun-ordcrcd obligations; or other activities
approved in advance by the pretrial services office or supervising offiecr; or

( )(iii) liome lncareeration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the coun.

submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program

requirements and instructions providcd.

( )You must pay all or part of the cost of the program based on your ability to pay as determined by thc pretrial services office or
supervising officer.

 

report as soon as possiblc, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
arrests. questioning or traffic stop s.

DEFENDANT |S PLACED |NTO THE HIGH lNTENS|TY SUPERV|S|ON PROGRAM AND SHALL ABIDE BY
IHE.AD.D_END_LLMLOBDEB_IS.S,U,ED-B,Y_J,UD.G_El|:in/|AS.E.JTIO,GAN. _ ., _ 1 1_

 

Case 1:18-cr-00303-TFH Document 21 Filed 01/24/19 Page 3 of 5

1\0 l‘J{JC tlter. U‘}t'tllt} 1'\dt'ice ofl’ertalties l’agc _3_ of _3 l’agcs

ADV]CELOF l’l". N1\l1l ll' S 1\ND SAN'CTI()NS

 

`|`() '|`|-iii l)|i|"|{.'\`l).»\.\"[`:
\"(}L.` .-\Rl". .-\[)\"lSl-f|) O|" `l`|-lli l"Ol..i.()\\"l.\`G Pl?,.\`.'\l.'l`ll;`f‘i .-\.\`l) S.-\.\'("|`|()XS:

Vio|zttin_t.__1 1tnv oftlte foregoing conditions of rcl1.1ts1. may result itt tlte immediate issuance ofa tiarrant for tour arrest 11
te\ ocation of your release an order ofdetention 11 forl`cittite of any ltond. and 11 prosecution for contempt of court and could result 111
intprisonnteitt. 11 litte_. or lioth.

Wlii|e ott release il` you commit 11 federal felony offense the punishment 15 1111 additional prison tertn of itot ntore titan ten years
and for 11 |cdc1ttf ntisdeiiteaitoi offense the punishment is 1111 additional piison tet'itt ofttot more t|tttit one ycui. |his' sentence will be
consecutive (1`.1.'.. in addition to) to atty othct' sentence you t`cccivc.

lt is 11 crime punishable by up to ten years iit prison, and 11 3250,000 fine, or both, to: obstruct a criminal iitvcstigatioit;
tamper with 11 witncss. victiin. or inforttiant; retaliate or attempt to retaliate against a witiicss, victiin, or inforittant; or intimidate or attempt
to intimidate 11 \vitness. vicfiin. juror. ittforittaitf. or officer of fhc court. 'l`hc penalties |`01‘ tantpci'iitg, rct:tliittion. or intimidation tire
significantly more serious iftltcy involve 11 killing or attempted kil|iitg.

|l`. after rclt:ttsc. you knowingly fail to appear ns the conditions ofrclcnse i'cqttil'c. or lo Surrcitder to serve 11 scnfcncc.
you may he prosecuted for failing to appear or surrender and additional punishment may bc imposed ll` you nrc convicted of:

(l) 1111 offense punishable by death. life imprisonmcnt. or ilttprisonntcnt for 11 term of fifteen years or ittore - you will be fined

not more titan SZ;'\U,UUU or imprisoned for iiot ntore than 10 years. or both:

(2) an offense punishable by imprisonment for 11 lcrin of live years or ittorc. but less titan fifteen years you will bc fitted not

more than SZF.U.UU{) or imprisoned for not ntore tlt:ttt five years. or hoth:

f.`t] any other felony you will be fined not more th;ut SZ;'tll.llllll or imprisoned itot more than two _\'e;trs. or both;

f-l) 11 lttisdcmc;inor _ you will be fitted not more than Slflfl.(ltlll or iittprisoitcd itot more than one ye;tr, or botlt.

.»\ tertii of imprisonment imposed for failure to appear or surrender will he consecutive to atty other sentence you receive. 111
addition, 11 failure to appear or surrender may result in the forfeiture ofnny bond posted

1\ckttoii'|edginent of the l)efendant

l acknowledge that l ain the defendant in this case and that l 111n1tw11reol`tl1e conditions ol`rclease. l promise to obey all conditions
o|`l'c|cttsc. to appear ns directcd, and surrender to serve any sentence iitiposcd. l am aware ofthe penalties :ind sanctions set forth above.

)(1

Ut'_,fi'in."iiiit' 's 15`1_1;11111'11."1'
(`1`1[1' and Smrt’

l)irectioits tit the llnited States Marshal

( ] 'l`hc defendant is ORDF.RF.D released afier processing

( ¥} 'l`hc Unitcd States marshal is ORDERED to keep the defendant iii custody until notified by the C|ci‘k orjudge flint the defendant
has posted bond and)“or complied with all other conditions for release lfsti|l in custody, the defendant must bc rodticed before
the itt'iproprintejudge at thc time and place specified

   

I);tt._-; 1!24:’20‘19

l)l$`l`RIiiLf`I`iUN' f.`.()L.‘R`l` I)l",i"l-f-.\'I)."\X`l` I’l(li`l`f{l.-\l. $lilt\"it`li_ l_-' S .-\TTORXE\' l.'.S hh\lih`li¢\l.

Case 1:18-cr-00303-TFH Document 21 Filed 01/24/19 Page 4 of 5

AO 98 (Rev. |2/t t) Appearancc Bond

UNITED S'l`ATES DISTRICT COURT

for thc

District of Columbia

Unitcd States of America )

 

v. )
JACKSON A' COSKO ) ease No. ca 18-3030-1'1=1-1
)
Defemlcm! )
Al’I’EARANCE ll()Nl)
Dcf`cndant’s Agrcentent
l, JACKSON A. COSKO (¢Iefemlam), agree to follow every order of this court, or any

 

court that considers this casey and t further agree that this bond may be forfeited if l fail:
( X ) to appear for court proceedings;
( X ) if convictcd, to surrender to serve a sentence that thc court may imposc; or
( X ) to comply with all conditions set forth in the Ordcr Sctting Conditions of Rclcasc.

'I`ypc of Bond
( X ) (l) 'l`his is apcrsonal recognizance bond.
( ) (2) 'l`his is an unsecured bond of $ ____
( ) (3) 'l`his is a secured bond of $ ____ _ , secured by:

( ) (a) $ ___ ____ , in cash deposited with tltc court.

( ) (b) t|tc agreement of the defendant and each surety to forfeit the following cash or other property
(descri[)e the cain or other properry, including claims on il - such as a lien, morrgage. or loan - and attach proof of
ownership and value):

lf this boitd is secured by rcal property, documents to protect the secured interest may be filed of record.

( ) (C) a bail bond with a Solvent Surety (allacli a copy of the bail bond. or describe it and identify the surety/2

Forfciture or Relcasc of the llond

Fo)feimre of the Bond. 'l`his appearance bond may be forfeited if the defendant does not comply with the above
agreement. 'l`hc court may immediately order the amount of tlte bond surrendered to thc United Statcs, including the
security for the bond, if the defendant does not comply with t|tc agrcctncnt. At tltc request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

Case 1:18-cr-00303-TFH Document 21 Filed 01/24/19 Page 5 of 5

l’a_ge 2

.-\tt ‘ttt t|{e\- th'| l ) t\ppc:trtlnee I!ond

Re!en.re n{`rhe Honc.'. 'l`hc court mayf order this appearance bond ended at any time. 'l`his bond will he satisfied and the
securil)l will he released when either: (I ) the defendant is found not guilty on all charges, or (2) the defendant reports to

serve a sentence.
|)eclaralions

(Jn'ne."_rnt`;) n/`n'n' l’r'oper!__v. l, the defendant ~ and each surely - declare under penalty ol`pcrjtlry tltat:

tl) all owners of the properly Securing this appearance bond are included on the bond;
(2) the properly is not subject to claims. except as described ahove; and
t3'} | will not sell the propert)'. allow l`urlltcr claims to he made against it. or do anything to reduce its value

while this appearance bond is in el`l`ect.

.»tect_)pn.rnt.'t.', l. the defendant ~ and each suret)I _ have read this appearance bond and have either read all the conditions
ot` release set l)_v the court or had them explained to ine. | agree to this Appearance Bond.

l. the defendant - and each surety ~ declare under penalty t>l`perjtlry that this information is trttc. (See 28 U.S.C. § 1?46.)

  

 

palm 01124;2019 ><
' t'th,‘enn'nnt `.r .\'i_qnnnn'v
.S`tn'er_t-.»'p:'n,r_)ern-' owner - printed nrnnc .S`tn'cr_n'})ropet'{v owner - st'gnnnn‘e nan c."rrtc
.\`n."t'r_t’ pt'npcr'[t’ owner - printed ncnnt’ Stn'¢’t_r-,`nrnper.{t' rnt'nt’r - .\‘r"s;nt.'nnr and nine

.\'m'\’{\' ;J;T);Jt.'r'f_l` O‘\\'n'e.f' _ printed .'r.rmn’ .S`rn'¢?{t' p.*'vper'¢'_t' O\t'n¢".r‘ - .\'£'gnr'n'ln"r_’ r'nt'r}' r/.r.‘h'

(`.'U;`RK ()F C`()L»"R'.-""

  

l);]{g: 01/241"2019

A|it)roved. w f /
0112412019 w v /' ‘z¢""

Date:

